         

Exhibit 10.1
SEPARATION AND RELEASE OF CLAIMS AGREEMENT
     This Separation and Release of Claims Agreement (“Agreement”) is made by
and between David M. Kelley (“Employee”) and TD Ameritrade Holding Corporation
(“Company”) (collectively referred to as the “Parties”).
RECITALS
     WHEREAS, the Company and Employee have entered into Restricted Stock Unit
Agreements, as detailed in the attached Schedule A, (collectively the “RSU
Agreements”) pursuant to which Employee was eligible to participate in the
Company’s 1996 Long-Term Incentive Plan (the “LTIP”);
WHEREAS, the Company and Employee have entered into an Associate Agreement dated
as of May 24, 2006 (the “Associate Agreement”);
WHEREAS, Employee was employed by the Company;
     WHEREAS, Employee’s employment with Company will be terminated on or about
January 28, 2011 (the “Termination Date”);
     WHEREAS, the Parties, and each of them, wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions and
demands that Employee may have against the Company as defined herein, including,
but not limited to, any and all claims arising or in any way related to
Employee’s employment with, or separation from, the Company;
     NOW THEREFORE, in consideration of the promises made herein, the Parties
hereby agree as follows:
COVENANTS
     1. Consideration. Employee agrees that the consideration provided below in
Sections 1(b), (c), (d) and (e) constitute good and adequate consideration for
the promises, covenants, restrictions and other terms and conditions provided by
this Agreement given that no such severance benefits were required to be paid or
provided by the Company to Employee prior to the Effective Date, as defined in
Section 27 below.
          (a) Accrued Payments. The Company agrees to pay Employee
(i) Employee’s accrued but unpaid salary and (ii) Employee’s accrued but unused
vacation, in each case which has accrued through the Termination Date, within
thirty (30) days following the Termination Date. The Company also agrees to pay
Employee for any unreimbursed business expenses required to be reimbursed to
Employee pursuant to the Company’s normal and customary business expense
reimbursement procedures.

 



--------------------------------------------------------------------------------



 



          (b) Severance Payments.
               (i) The Company agrees to pay Employee $400,000, which is equal
to twelve (12) months of Employee’s base salary. Payment of this amount pursuant
to this Section 1(b)(i) shall be made over twelve (12) months in substantially
equal monthly installments of $33,333.33 beginning on the first regular payroll
date following the Effective Date, subject to all required withholdings.
               (ii) The Company also agrees to pay Employee $3,540,055, which is
equal to the sum of (A) the Employee’s current annual cash incentive bonus
target ($900,000), (B) the pro-rata portion of Employee’s current annual target
incentive bonus ($225,000) and (C) the cash value, as determined in the sole and
absolute discretion of the Company, of the forfeited portion of Employee’s
Restricted Stock Units reflected on the attached Schedule A ($2,415,055).
Payment of this amount pursuant to this Section 1(b)(ii) shall be made in three
(3) equal payments of $1,180,018.33 on each of August 1, 2011, November 1, 2011
and February 1, 2012, subject to all required withholdings.
          (c) Restricted Stock Units. The Parties agree that the vesting of
Employee’s outstanding Restricted Stock Units, as of the Termination Date, is
reflected on the attached Schedule A, and reflects the pro-rata vesting
acceleration required pursuant to the terms of the applicable RSU Agreements,
and that all awards and the shares issued thereunder, shall continue to be
subject to all of the terms and conditions of the applicable RSU Agreements and
LTIP. The shares of Company stock underlying the pro-rata vested portion of the
Restricted Stock Units shall be settled as soon as practicable after the
Termination Date, but in no event later than February 15, 2011.
          (d) Benefits. Employee (and any eligible dependents) shall be eligible
for continued health benefits pursuant to COBRA continuation coverage (as
described in Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”)). The Company agrees to pay the employer portion of any premiums for
continued health benefits under any Company group medical or dental plan for
Employee (and any eligible dependents) until the first to occur of (i) twelve
(12) months following the Termination Date, or (ii) the date Employee obtains
other comparable coverage. Except as otherwise set forth herein, Employee’s
participation in all other benefits and incidents of employment shall cease on
the Termination Date, except with respect to Employee’s participation, as a
terminated employee, in any 401(k) plan. Employee shall cease accruing employee
benefits, including, but not limited to, vacation time and paid time off, as of
the Termination Date.
          (e) Outplacement. Employee will be eligible for an executive
outplacement assistance program through an outplacement provider which is
selected by the Employee and approved by the Company, up to an amount of
$15,000.
          f) Legal Fees. Employer will reimburse Employee’s legal fees and
expenses incurred by Employee in connection with the review and negotiation of
this Agreement up to $30,000 on the delivery of invoices.

2



--------------------------------------------------------------------------------



 



          (g) Home Security. Employee agrees to allow the dismantling and
removal of the home security system which has been installed in his homes which
is the property of the Company. The Company will coordinate with Employee on a
mutually convenient time for the work to be performed, but in no event later
than March 31, 2011,subject to ADT’s schedule. The Company will have no further
liability for the monitoring or maintenance of those systems after the
Termination Date except that it will pay any appropriate invoices received
within 30 days of the removal, for reasonable costs incurred in repairing damage
caused by the removal, if any.
     2. Confidential Information. Employee shall continue to maintain the
confidentiality of all Confidential and proprietary information of the Company
as set forth in Section 3 of the Associate Agreement and shall continue to
comply with the terms and conditions of the Associate Agreement, which continues
in full force and effect except as may be expressly modified by this Agreement.
Employee shall return all of the Company’s property and Confidential and
proprietary information in his possession to the Company on the Termination Date
except as provided in Section 1(g) above and an iPad which Employee has received
on condition that he return the iPad currently in Employee’s possession (which
shall be considered as income to Employee in an amount equal to the then current
fair market value of the Company property and the Company shall withhold all
applicable taxes associated with such transfer of property). Employee
affirmatively asserts that he has returned all Company property to the Company
and is not in possession of any Company Confidential or Proprietary information
or property, including, but not limited to, any information that may be
contained in computer files, discs and hard copies of documents or files.
     3. Payments. Employee acknowledges and represents that the Company will
have paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Employee once the above noted payments and benefits
are received.
     4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his own behalf, and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company and its officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, from, and agree not to sue concerning, any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation:
          (a) any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;
          (b) any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

3



--------------------------------------------------------------------------------



 



          (c) any and all claims under the law of any jurisdiction including,
but not limited to, wrongful discharge of employment; constructive discharge
from employment; termination in violation of public policy; discrimination;
breach of contract, both express and implied; breach of a covenant of good faith
and fair dealing, both express and implied; promissory estoppel; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;
          (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, Older Workers Benefit Protection
Act; the Maryland Laws Against Job Discrimination; and the New Jersey Law
Against Discrimination;
          (e) any and all claims for violation of the federal, or any state,
constitution;
          (f) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          (g) any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by Employee as a result of this Agreement; and
          (h) any and all claims for attorneys’ fees and costs.
     The Company and Employee agree that the release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any obligations
incurred under this Agreement. Notwithstanding anything to the contrary herein,
this release shall not apply with respect to (i) any of the Company’s
obligations under this Agreement and (ii) the Employee’s indemnification rights
pursuant to Section 15 of this Agreement.
     Employee acknowledges and agrees that any breach of any provision of this
release shall constitute a material breach of this Agreement and shall entitle
the Company to all appropriate and available injunctive and other equitable
relief, including specifically to immediately recover and cease the severance
benefits provided to Employee under this Agreement.
     5. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to

4



--------------------------------------------------------------------------------



 



which Employee was already entitled. Employee further acknowledges that he has
been advised by this writing that:
          (a) he should consult with an attorney prior to executing this
Agreement;
          (b) he has up to twenty-one (21) days within which to consider this
Agreement;
          (c) he has seven (7) days following his execution of this Agreement to
revoke this Agreement;
          (d) this Agreement shall not be effective until the revocation period
has expired; and,
          (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
     6. Unknown Claims. Employee acknowledges that he has been advised by legal
counsel and is familiar with the principle that a general release does not
extend to claims which the releasor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the releasee. Employee, being aware of
said principle, agrees to expressly waive any rights Employee may have to that
effect, as well as under any other statute or common law principles of similar
effect.
     7. No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.
     8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, or any of its subsidiaries, and he hereby waives any right, or alleged
right, of employment or re-employment with the Company, or any of its
subsidiaries. For purposes of this Section 8, “subsidiaries” means those
companies that are subsidiaries of the Company on the Termination Date.
     9. No Cooperation. Employee agrees he shall not intentionally act in any
manner that might damage the business of the Company. For purposes of clarity,
this provision is not intended to conflict with any other provisions of this
Agreement. Employee agrees that he shall not counsel or assist any attorneys or
their clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against the
Company and/or any officer, director, employee, agent, representative,
shareholder or attorney of the Company, unless otherwise required to do so under
a subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law. Employee further agrees both to
immediately notify the Company upon receipt of any court order, subpoena,
regulatory request or any legal discovery device that seeks or might require the
disclosure or production of the existence

5



--------------------------------------------------------------------------------



 



or terms of this Agreement, and to furnish, within three (3) business days of
its receipt, a copy of such court order, subpoena, regulatory request or legal
discovery device to the Company.
     10. Non-Disparagement, Non-Solicitation and Non-Competition; No Duty to
Mitigate; Conditions to Receipt of Severance.
          (a) Non-Disparagement. Employee shall not disparage or make negative,
derogatory or defamatory statements about the Company, its business activities,
or any of its past (to the extent known to Employee) or current directors,
officers, employees, and affiliates, or any of them. The Company shall direct
those employees who are aware of the facts and circumstances of the termination
of Employee’s employment and this Agreement and its director and, officers that
they shall not directly or indirectly, now or any time in the future, whether in
writing, orally or electronically, disparage or make negative, derogatory or
defamatory statements about the Employee. Disparagement shall not include
testimony or reporting made in a truthful and good faith manner, provided
pursuant to or in connection with legal or regulatory matters. All inquiries by
potential future employers of Employee shall be directed to the Company’s Human
Resources Department. Upon inquiry, the Human Resources Department shall only
state the following: Employee’s last position and dates of employment. Except
that on the request of the Employee, the Company will send a reference letter in
a form agreeable to the parties. In response to an inquiry from the press after
the required filing of an 8K, the Company’s investor relations office and
Employee will respond by referring to the Press Release issued on January 21,
2011.
          (b) Non-Solicitation. Beginning on the Termination Date and ending on
the first anniversary of the Termination Date, neither Employee nor any business
in which Employee may engage or participate in will (A) knowingly hire, solicit
for hire or attempt to hire any employee of the Company or any of its Affiliates
(as defined below), or (B) encourage any employee of the Company or any of its
Affiliates to terminate such employment. For purposes of this Agreement,
“employee” means current employees as well as anyone employed by the Company or
any of its Affiliates within the six (6) months prior to the Termination Date;
provided, however, that this provision will not preclude any business in which
Employee may engage or participate in from soliciting any such employee by means
of or hiring any such employee who responds to a public announcement placed by
the business as long as Employee otherwise complies with subsections (A) and
(B) of this Section 10(b) above.
          (c) Non-Competition. Beginning on the Termination Date and ending on
the first anniversary of the Termination Date (the “Non-Compete Period”),
Employee will not (without the written consent of the Company’s Chief Executive
Officer (“CEO”)) engage or participate in any business within any state in the
United States, or any province in Canada, where the Company conducts business
(as an owner, partner, stockholder, holder of any other equity interest, or
financially as an investor or lender, or in any capacity calling for the
rendition of personal services or acts of management, operation or control)
which is engaged in any activities and for any business competitive with any of
the primary businesses conducted by the Company or any of its Affiliates (as
defined below). For purposes of this Agreement, the term “primary businesses” is
defined as an on-line brokerage business, including without limitation the
active trader and long term investor client segments, and the investment adviser
business, (collectively a “Competitive Business”). Provided that this
restriction will not restrict Employee from consulting with and/or being
employed

6



--------------------------------------------------------------------------------



 



by a business, firm, corporation, partnership or other entity that owns or
operates an on-line brokerage or investment adviser, provided that (i) the
on-line brokerage and/or investment adviser business is de minimis as compared
to its core business in terms of revenue and/or resources, and (ii) Employee’s
involvement with the company excludes, directly or indirectly, the on-line
brokerage and/or investment adviser business during the Non-Compete Period.
Notwithstanding the foregoing, Employee may own securities of a Competitive
Business so long as the securities of such corporation or other entity are
listed on a national securities exchange or on the NASDAQ Global Market and the
securities owned directly or indirectly by Employee do not represent more than
2% of the outstanding securities of such corporation or other entity.
During the Non-Compete Period, neither Employee, nor any business in which
Employee may engage or participate in, will directly or indirectly,
(A) knowingly induce any customer or vendor of the Company or of corporations or
businesses which directly or indirectly are controlled by the Company
(collectively, the “Affiliates”) to patronize any Competitive Business;
(B) knowingly request or advise any customer or vendor to withdraw, curtail or
cancel such customer’s or vendor’s business with the Company or any of its
Affiliates; or (C) compete with the Company or any of its Affiliates in merging
with or acquiring any other company or business (whether by a purchase of stock
or other equity interests, or a purchase of assets or otherwise) which is a
Competitive Business. For purposes of this paragraph, “customer or vendor” means
any person or company that is a “customer or vendor” of the Company or its
Affiliates on the Termination Date.
In the event that any of the provisions of this Section should ever be deemed to
exceed the time, geographic or occupational limitations permitted by applicable
laws, then such provisions will and are hereby reformed to the maximum time,
geographic or occupational limitations permitted by applicable law. Nothing in
this Agreement is intended to alter the terms of the RSU’s or Associate
Agreements regarding non-competition and non-solicitation which remain in full
force and effect.
          (d) No Duty to Mitigate. Employee will not be required to mitigate the
amount of any payment or consideration contemplated by this Agreement, nor will
any earnings that Employee may receive from any other source reduce any such
payment or consideration.
          (e) Conditions to Receipt of Severance. The receipt of any payments
and benefits under this Agreement will be subject to the Employee complying with
the requirements of this Section 10. To the extent the Employee has violated any
term and condition of this Section 10, the Company may take all appropriate and
available injunctive and other equitable relief, including specifically to cease
the payment of the severance specified in Section 1 of this Agreement and the
Employee shall be required to repay to the Company the amount of any such
severance already paid by the Company pursuant to Section 1 of this Agreement
(other than the accrued payments specified in Section 1(a)).
     11. No Admission of Liability. The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be: (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by either Party of any fault or liability whatsoever
to the other Party or to any third party.

7



--------------------------------------------------------------------------------



 



     12. No Knowledge of Wrongdoing. Employee represents that he has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency.
     13. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payment of any sums to Employee
under the terms of this Agreement. Employee agrees and understands that he is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company and any penalties or assessments thereon.
     14. Costs. Except as otherwise provided herein, the Parties shall each bear
their own costs, expert fees, attorneys’ fees and other fees incurred in
connection with this Agreement.
     15. Indemnification.
          (a) The Parties agree to indemnify and hold harmless each other from
and against any and all loss, costs, damages or expenses, including, without
limitation, attorneys’ fees or expenses incurred by the other Party arising out
of the breach of this Agreement by the other Party, or from any false
representation made herein by the other Party, or from any action or proceeding
which may be commenced, prosecuted or threatened by the other Party or for the
other Party’s benefit, upon the other Party’s initiative, or with the other
Party’s aid or approval, contrary to the provisions of this Agreement. The
Parties further agree that in any such action or proceeding, this Agreement may
be pled by the the Party as a complete defense, or may be asserted by way of
counterclaim or cross-claim.
          (b) After the Termination Date, Employee will continue to be provided
with indemnification for matters relating to the period of Employee’s employment
with the Company, to the maximum extent permitted under applicable law and by
the Company’s Articles of Incorporation or Bylaws, including, if applicable, any
directors and officers insurance policies, on terms no less favorable than those
provided to any other Company executive officer; provided that the Company will
not advance any fees in any proceeding in which the Employee is pursing claims
against the Company unless and until a final determination is made that the
Company is liable, but will advance reasonable fees in other circumstances to
the extent permitted under applicable law and by the Company’s Articles of
Incorporation or Bylaws, including, if applicable, any directors and officers
insurance policies, on terms no less favorable than those provided to any other
Company executive officer.
     16. Cooperation in Litigation. Employee agrees to cooperate fully with the
Company in any matters that have or may result in a legal or regulatory claim
against the Company, and of which Employee may have knowledge as a result of
Employee’s employment with the Company. This requires Employee, without
limitation, to (1) make himself available upon reasonable request to provide
information and assistance to the Company on such matters without additional
compensation, except for Employee’s out-of-pocket costs, and (2) notify the
Company promptly of any requests to Employee for information related to any
pending or potential legal or regulatory claim or litigation involving the
Company, reviewing any such request with a designated representative of the
Company prior to disclosing any such information, and permitting the
representative of the Company to be present during any communication of such
information. Nothing herein prohibits Employee from retaining his own counsel to
review the Company’s

8



--------------------------------------------------------------------------------



 



requests. The Company hereby agrees to reimburse Employee for his reasonable and
appropriate out-of-pocket costs and expenses incurred in connection with
Employee’s cooperation in accordance with this Section, including, but not
limited to, reasonable attorney’s fees. This right to reimbursement is subject
to Employee submitting documentation of the costs and expenses to be reimbursed
within ninety (90) days after incurring any such costs or expenses.
     17. Arbitration. The Parties agree that any and all disputes arising out of
the terms of this Agreement, Employee’s employment by the Company, Employee’s
service as an officer or director of the Company, or Employee’s compensation and
benefits, their interpretation and any of the matters herein released, will be
subject to binding arbitration in New York, New York before the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the Maryland Rules of Civil Procedure. The
Parties agree that the prevailing Party in any arbitration will be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either Party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to each party’s obligations
under this Agreement and the agreements incorporated herein by reference.
     18. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
     19. No Representations. Each Party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither Party has
relied upon any representations or statements made by the other Party hereto
which are not specifically set forth in this Agreement.
     20. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.
     21. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Associate Agreement and the RSU
Agreements, which shall remain in full force and effect.
     22. No Waiver. The failure of any Party to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and

9



--------------------------------------------------------------------------------



 



conditions of this Agreement, shall not be construed thereafter as a waiver of
any such terms or conditions. This entire Agreement shall remain in full force
and effect as if no such forbearance or failure of performance had occurred.
     23. No Oral Modification. Any modification or amendment of this Agreement,
or additional obligation assumed by either Party in connection with this
Agreement, shall be effective only if placed in writing and signed by both
Parties or by authorized representatives of each Party.
     24. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the state of Maryland, and it shall be construed, interpreted,
governed, and enforced in accordance with the laws of the state of Maryland,
without regard to conflict of law principles. To the extent that either Party
seeks injunctive relief in any court having jurisdiction for any claim relating
to the alleged misuse or misappropriation of trade secrets or confidential or
proprietary information, each Party hereby consents to personal and exclusive
jurisdiction and venue in the state and federal courts of the state of Maryland.
     25. Attorneys’ Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.
     26. Section 409A of the Code.
          (a) Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the final treasury regulations issued under
Section 409A of the Code (the “Treasury Regulations”) shall not constitute
deferred compensation for purposes of Section 409A of the Code.
          (b) Each payment and benefit payable under this Agreement is intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
          (c) Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) shall not constitute deferred compensation
subject to Section 409A of the Code. For purposes of this Section 27(c),
“Section 409A Limit” will mean the lesser of two (2) times: (i) Employee’s
annualized compensation based upon the annual rate of pay paid to Employee
during the Company’s taxable year preceding the Company’s taxable year of
Employee’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which the Termination Date occurs.
          (d) With respect to reimbursements (whether such reimbursements are
for business expenses or, to the extent permitted under the Company’s policies,
other expenses) and/or in-kind benefits, in each case, that constitute deferred
compensation subject to Section 409A of the Code, each of the following shall
apply: (1) no reimbursement of expenses incurred by the Employee

10



--------------------------------------------------------------------------------



 



during any taxable year shall be made after the last day of the following
taxable year of the Employee, (2) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year of the
Employee shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, to the Employee in any other taxable year, and (3) the
right to reimbursement of such expenses or in-kind benefits shall not be subject
to liquidation or exchange for another benefit. The Company and Employee agree
that this Agreement and the rights granted to the Employee hereunder are
intended to meet the requirements of paragraphs (2), (3) and (4) of
Section 409A(a)(1)(A) of the Code.
          (e) Notwithstanding anything to the contrary in this Agreement, no
severance payments will become payable under this Agreement until Employee has a
“separation from service” within the meaning of Section 409A of the Code.
          (f) This Section 26 is intended to comply with the requirements of
Section 409A of the Code so that none of the severance payments and benefits to
be provided hereunder will be subject to either (1) the six (6) month delay
which may otherwise be required with respect to payments of deferred
compensation to “specified employees” as defined in Section 409A, and (b) any
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and Employee agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A.
     27. Effective Date. This Agreement is effective after it has been signed by
both parties and after eight (8) days have passed since Employee has signed the
Agreement (the “Effective Date”), unless revoked by Employee within seven
(7) days after the date the Agreement was signed by Employee.
     28. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     29. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
          (a) they have read this Agreement;
          (b) they have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) they understand the terms and consequences of this Agreement and
of the releases it contains; and
          (d) they are fully aware of the legal and binding effect of this
Agreement.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

            TD AMERITRADE HOLDING CORPORATION
    Dated: February 11, 2011  By   /s/ ELLEN KOPLOW         Ellen Koplow       
EVP, General Counsel and Secretary        David M. Kelley, an individual
    Dated: February 11, 2011  /s/ DAVID M. KELLEY                

12



--------------------------------------------------------------------------------



 



         

Schedule A
Restricted Stock Unit Vesting / Forfeiture as of Termination Date

                                              Total     Pro-Rata     Shares  
Grant Date   Expiration Date     Granted     Vested     Forfeited  
10/28/2008
  Termination Date     51,967       34,644       17,323  
10/28/2008
  Termination Date     35,113       23,408       11,705  
10/29/2009
  Termination Date     39,640       13,213       26,427  
3/3/2010
  Termination Date     5,777       0       5,777  
10/29/2010
  Termination Date     54,045       0       54,045  
 
                         
 
                               
TOTAL:
            186,542       71,265       115,277  

13